internal_revenue_service number release date index number -------------------------------------- ---------------------------------------- ---- ------------------------------------------ ----------------------------------- ------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b02 plr-109031-14 date date legend company ----------------------------------------------------------- ----------------------------------------- sub ----------------------------------------------------------- -------------------------------------------- venture operator llp cfo x y date -------------------------------------------- ----------------------------------- ------------------------- ------------------ --- -- ------------------ dear ---------------- this is in reply to a letter dated date requesting on behalf of company and sub an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file form_8875 to elect to have sub be plr-109031-14 treated as a taxable_reit_subsidiary trs of company under sec_856 of the internal_revenue_code code facts company has elected to be treated as a real_estate_investment_trust reit under sec_856 of the code company holds an x interest in venture a limited_liability_company llc the remaining y interest in venture is held indirectly by operator another llc operator manages the activities of venture on date venture formed sub as a single member llc venture intended to elect to treat sub as a corporation for federal_income_tax purposes venture also intended for company and sub to elect to treat sub as a trs for federal_income_tax purposes company relies heavily upon its joint_venture agreement with operator to ensure full compliance with regulatory matters operator confirmed in the agreement that company’s investment would comply with all reit requirements and company understood that operator would fulfill all of the necessary requirements as a result company lacked specific knowledge of the status and completion of regulatory requirements associated with venture because regulatory compliance was the function of operator when sub was formed operator was ultimately responsible for assuring that sub and company jointly make the trs election but lacked experience with reits and was unaware of the election requirement about two months after the filing_date for the desired trs election had passed operator hired cfo an individual cfo was at first unaware of the need to file the election cfo contacted a member of llp a firm that provides accounting and financial services for general advice regarding the joint_venture and discovered the requirement for a trs election along with the fact that the deadline for making the election had passed llp was subsequently retained to pursue corrective action and promptly prepared a request to extend the time for filing the form_8875 the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service plr-109031-14 granting the relief requested will not result in company having a lower tax_liability in the aggregate for all years to which the election applies than company would have had if the election had been timely made taking into account the time_value_of_money company does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time company requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company and sub did not choose to not file the election company is not using hindsight in requesting this relief no specific facts have changed since the due_date for making the election that makes this election advantageous to company in addition affidavits on behalf of sub and operator were provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the trs must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a plr-109031-14 regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that company and sub have shown good cause for granting a reasonable extension of time to elect to have sub be treated as a trs under sec_856 of the code the extension of time to make the election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of company’s form_8875 for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code or whether sub otherwise qualifies as a trs under sec_856 no opinion is expressed with regard to whether the tax_liability of company and sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above plr-109031-14 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely andrea hoffenson andrea hoffenson chief branch associate chief_counsel financial institutions products
